                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

UNITED STATES OF AMERICA,

 v.                                                CRIMINAL ACTION NO.
                                                    5:19-cr-00071-TES-CHW
XAIVER SCOTT MILLER,

            Defendant.


            ORDER GRANTING SECOND MOTION TO CONTINUE
______________________________________________________________________________

       Before the Court is Defendant’s Unopposed Motion to Continue [Doc. 29], in

which he seeks to continue the January 14, 2020, Pretrial Conference and the trial

currently set to begin on February 10, 2020. On November 12, 2019, the Grand Jury

indicted Defendant       on one count of Possession with intent to Distribute

Methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and § 841(b)(1)(A)(viii); one count

of Possession with Intent to Distribute Marijuana, in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(D), and Possession of Firearm in Furtherance of a Drug Trafficking Offense,

in violation of 18 U.S.C. §§ 924(a)(2) and 924(c)(1)(A). [Doc. 1 at pp. 1–2]. At his initial

appearance and arraignment on December 12, 2019, Defendant pled not guilty to these

charges. [Doc. 18]; [Doc. 19]. That same day, United States Magistrate Judge Weigle

issued an Order of Detention Pending Trial. [Doc. 20].

       In the instant motion, Defendant’s counsel indicates that he needs additional time

to review the government’s discovery, which was provided on or about December 16,
2019, to meet with Defendant, to complete defense investigations, and to prepare and file

pretrial motions, if warranted. [Doc. 29 at p. 2]. He therefore requests additional time to

attend to these matters and prepare for trial accordingly. [Id.]. This will be the first

continuance of the case, and the Government does not oppose the continuance. [Id. at

p.2].

        Having considered Defendant’s Unopposed Motion, the Court finds that it serves

the ends of justice to grant Defendant adequate time to review discovery and to prepare

for trial. The ends of justice served by granting a continuance outweigh the interests of

Defendant and the public in a speedy trial. Failure to grant a continuance would deny

counsel reasonable time for effective preparation, given consideration for the exercise of

due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). Additionally, failure to grant this continuance

could result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).

        Thus, the Court GRANTS Defendant’s Second Unopposed Motion to Continue

[Doc. 29] and IT IS HEREBY ORDERED that this case be continued until the next trial

term, which is set to begin April 13, 2020. The pretrial conference will also be continued.

The delay occasioned by this continuance shall be deemed excludable pursuant to the

provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A-B).

        SO ORDERED, this 23rd day of December, 2019.

                                           s/ Tilman E. Self, III
                                           TILMAN E. SELF, III, Judge
                                           UNITED STATES DISTRICT COURT
